Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Remarks
Regarding claims 7, 14, and 2, no rejection is given under 35 USC § 101

Step 1: IS THE CLAIM TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
Yes

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
Yes (possibly)

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
Yes. Aside from the concept of chatting, there is significant complexity for how a scenario is retrieved, knowledge determined, and responses output. In line with interims examples, the previous rejection is overcome since two humans can not simply mentally perform the significant retrieving and determining steps as recited. At best a two humans would determine the context of conversation when a topic change occurs, wherein a user may recognize that the other user has spoken about this topic previously. Further, there is not mere manipulation of data or generic transformation or arrangement thereof.


Allowable Subject Matter
Claims 7-26 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving an input utterance in a dialogue; determining, based on the received input utterance, a first type of knowledge in the plurality of types of knowledge in a knowledge base, wherein the knowledge base includes: the first type of knowledge associated with a first utterance, a second type of knowledge associated with a second utterance, and one or more [[a]] relation labels respectively indicating a relationship between a type of knowledge and another type of knowledge, the one or more relation labels include a first relation label indicating a first relationship between the first type of knowledge and the second type of knowledge, and the first relationship indicates the second type of knowledge being a reason for the first type of knowledge; retrieving, based on the first type of knowledge, a rule specifying the first relationship in a basic scenario from a scenario database indexed by at least an attribute of the first type of knowledge, wherein the scenario database includes a dialogue scenario, the dialogue scenario includes the basic scenario, the basic scenario specifies one or more rules for transitioning  among a plurality of types of knowledge in the knowledge base based on ranked relation labels during the dialogue, and the one or more rules include the rule with a ranked relation label specifying the first relationship for transitioning from the first type of knowledge to a next type of knowledge; combination of the received user utterance, the first type of knowledge, and the first relation label matched with the ranked relation label based on the first relationship specified by the rule in the basic scenario, the second type of knowledge as the next type of knowledge for transitioning; 
The above claims are deemed allowable given the complex nature of the retrieving and determining steps as precisely claimed. The closest prior art under BRI teaches ranking topics, topic change detection, frequency of occurrence, history, knowledge graphs (e.g. who, what, where, Sub-Noun-Verb), node relationships, and model rule building in machine learning. From a high level perspective the prior art is pertinent but when considered in light of the precise claim limitations under BRI the prior art falls short of reasonably suggesting the retrieving and determining steps as claimed. For instance in a broad context, the following prior art scopes exist: rules, conversation history (scenarios), scenario types (human to bot chat), labeling (classification of context/topic Jaguar (car) versus Jaguar (animal), and intent shifting with summary. However, the best combination would be piecewise to amount to the claim scope under BRI without considering each and every limitation, wherein one of ordinary skill in the art would not seek to stitch together the above scopes to derive the precise claim limitations. Therefore the prior art fails to teach or suggest the complex claim limitations as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20110054899 A1	Phillips; Michael S. et al.
Context extraction and classification of user to bot requests

US 20180196796 A1	Wu; Xianchao
Topic changing, rule building, ranking topics, topic switch with relationships 

US 20160012818 A1	Faizakof; Avraham et al.
Deep concept mapping

US 20150149177 A1	Kalns; Edgar A. et al.
Shared intent between two dialogues

US 20140142938 A1	TAKEUCHI; Johane et al.
Dialogue domain change

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov